In this case a rehearing was granted and the cause was argued by all parties before the Court sitting en banc.
A careful review and reconsideration of the record in the light of the oral arguments and briefs submitted, has failed *Page 362 
to convince the Court that its previous opinion filed herein on July 30, 1934, should be recalled, therefore said opinion as heretofore filed is adhered to on this rehearing, and the judgment of affirmance heretofore entered in this cause is hereby reinstated and made the judgment of this Court on rehearing.
On rehearing judgment below is reaffirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.